Exhibit 10.2

CHICOPEE SAVINGS BANK

THREE-YEAR EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), made this 19th day of July, 2006, by and
between CHICOPEE SAVINGS BANK, a Massachusetts-chartered financial institution
(the “Bank”), and WILLIAM J. WAGNER (the “Executive”).

WHEREAS, Executive serves in a position of substantial responsibility; and

WHEREAS, the Bank wishes to assure Executive’s services for the term of this
Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

1. Employment. Executive is employed as President and Chief Executive Officer of
the Bank. Executive shall perform all duties and shall have all powers commonly
incident to the offices of President and Chief Executive Officer or which,
consistent with those offices, or delegated to him by the Board of Directors of
the Bank (the “Board”). During the term of this Agreement, Executive also agrees
to serve, if elected, as an officer and/or director of any subsidiary or
affiliate of the Bank and to carry out the duties and responsibilities
reasonably appropriate to those offices.

2. Location and Facilities. Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Bank, or at such other site or sites customary for such offices.

3. Term.

 

  a. The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

  b. Commencing on the first anniversary of the Effective Date and continuing on
each anniversary of the Effective Date thereafter, the disinterested members of
the Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meeting. The Board will notify Executive as
soon as possible after its annual review whether the Board has determined to
extend the Agreement.



--------------------------------------------------------------------------------

4. Base Compensation.

 

  a. The Bank agrees to pay Executive during the term of this Agreement a base
salary at the rate of $311,000 per year, payable in accordance with customary
payroll practices.

 

  b. The Board shall review annually the rate of the Executive’s base salary
based upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

  c. In the absence of action by the Board, the Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this
Section 4.

5. Bonuses. The Executive shall be eligible to participate in discretionary
bonuses or other incentive compensation programs that the Company or the Bank
may award from time to time to senior management employees pursuant to bonus
plans or otherwise.

6. Benefit Plans. Executive shall be eligible to participate in life insurance,
medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Bank for the benefit of its employees.

7. Vacations and Leave.

 

  a. The Executive shall be entitled to vacation and other leave in accordance
with policy for senior executives, or otherwise as approved by the Board.

 

  b. In addition to paid vacation and other leave, the Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.
Further, the Board may grant to the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as the
Board in its discretion may determine.

8. Expense Payments and Reimbursements. Executive shall be reimbursed for all
reasonable out-of-pocket business expenses incurred in connection with his
services under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Bank.

9. Automobile Allowance. During the term of this Agreement, the Executive shall
be entitled to use of a Bank-owned automobile. The Bank shall provide car
insurance, maintenance and gas for said automobile. Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile as
may be established by the Bank from time to time, and the Bank shall annually
include on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of such automobile.

10. Loyalty and Confidentiality.

 

  a. During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict

 

2



--------------------------------------------------------------------------------

of interest with the Bank or any of its subsidiaries or affiliates, unfavorably
affect the performance of Executive’s duties pursuant to this Agreement, or
violate any applicable statute or regulation. Executive will not engage in any
business or activity contrary to the business affairs or interests of the Bank
or any of its subsidiaries or affiliates.

 

  b. Nothing contained in this Agreement will prevent or limit Executive’s right
to invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of its borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank or its subsidiaries or affiliates to which he may be exposed during the
course of his employment. Executive further agrees that, unless required by law
or specifically permitted by the Board in writing, he will not disclose to any
person or entity, either during or subsequent to his employment, any of the
above-mentioned information which is not generally known to the public, nor will
he use the information in any way other than for the benefit of the Bank.

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.

 

  b. Retirement. This Agreement will terminate upon Executive’s retirement under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise. Executive will receive the
compensation due to him through his retirement date.

 

  c. Disability.

 

  i. The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Bank (or, if no such plans exists, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of one hundred eighty (180) consecutive days). The Board
will determine whether or not Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that the Board reasonably believes to be
relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.

 

  ii. In the event of his Disability, Executive will no longer be obligated to
perform services under this Agreement. The Bank will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
bi-weekly rate of base salary in effect as of the date of his termination of
employment due to Disability. The

 

3



--------------------------------------------------------------------------------

Bank will make Disability payments on a monthly basis commencing on the first
day of the month following the effective date of Executive’s termination of
employment due to Disability and ending on the earlier of: (A) the date he
returns to full-time employment at the Bank in the same capacity as he was
employed prior to his termination for Disability; (B) his death; (C) his
attainment of age 65; or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability. Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the Bank.
In addition, during any period of Executive’s Disability, the Bank will continue
to provide Executive and his dependents, to the greatest extent possible, with
continued coverage under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) in which
Executive and/or his dependent participated prior to his Disability on the same
terms as if he remained actively employed by the Bank.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to Executive in the form and manner
specified in this paragraph, terminate his employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause. Termination for Cause shall mean termination
because of, in the good faith determination of the Board, Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Bank, any felony conviction, any violation of law involving moral turpitude or
any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank, unless the Bank has delivered to Executive a
copy of a resolution duly adopted at a meeting of the Board where in the good
faith opinion of the Board, Executive was guilty of the conduct described above
and specifying the particulars of this conduct.

 

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation, and vested rights and benefits to the date of his
termination.

 

4



--------------------------------------------------------------------------------

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11(a) through 11(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive shall be entitled to receive his base salary in
effect as of his termination date for the remaining term of the Agreement paid
in one lump sum within ten (10) calendar days of such termination. Also, in such
event, Executive shall, for the remaining term of the Agreement, receive the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Bank that
provide health (including medical and dental), or life insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Bank during such period. In the event that the Bank is
unable to provide such coverage by reason of Executive no longer being an
employee, the Bank shall provide Executive with comparable coverage on an
individual policy basis.

 

  iii. “Good Reason” exists if, without Executive’s express written consent, the
Bank materially breaches any of its obligations under this Agreement. Without
limitation, such a material breach will occur upon any of the following:

 

  (1) A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Bank;

 

  (2) Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

  (3) Failure of Executive to be nominated or renominated to the Board to the
extent Executive is a Board member prior to the Effective Date;

 

  (4) A reduction in salary or benefits contrary to the terms of this Agreement,
or, following a Change in Control as defined in Section 12 of this Agreement,
any reduction in salary or material reduction in benefits below the amounts
Executive was entitled to receive prior to the Change in Control;

 

  (5) Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation, to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

 

5



--------------------------------------------------------------------------------

  (6) A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a thirty-five
(35) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or

 

  (7) Liquidation or dissolution of the Bank.

 

  iv. Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or benefits,
applicable to all participants in a manner that does not discriminate against
Executive (except as such discrimination may be necessary to comply with law),
will not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the same type or to the same general extent
as those offered under such plans prior to the reduction or elimination are not
available to other officers of the Bank or any affiliate under a plan or plans
in or under which Executive is not entitled to participate.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Bank or Executive pursuant to Section 11(f):

 

  i. Executive’s obligations under Section 10(c) of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination,
Executive will not serve as an officer, director or employee of any bank holding
company, bank, savings association, savings and loan holding company, mortgage
company or other financial institution that offers products or services
competing with those offered by the Bank from any office within thirty-five
(35) miles from the main office or any branch of the Bank and, further,
Executive will not interfere with the relationship of the Bank, its subsidiaries
or affiliates and any of their employees, agents, or representatives.

12. Termination in Connection with a Change in Control.

 

  a. For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  i. Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another corporation into the Company or the Bank, and as a
result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation;

 

  ii. Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as

 

6



--------------------------------------------------------------------------------

amended, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (ii) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities;

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the members) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

  iv. Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

  b. Termination. If within the period ending two (2) years after a Change in
Control, (i) the Bank terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the Bank
will, within ten calendar days of the termination of Executive’s employment,
make a lump-sum cash payment to him equal to three (3) times Executive’s average
“Annual Compensation” over the five (5) most recently completed calendar years,
ending with the year immediately preceding the effective date of the Change in
Control. In determining Executive’s “Annual Compensation,” “Annual Compensation”
will include base salary and any other taxable income, including, but not
limited to, amounts related to the granting, vesting or exercise of restricted
stock or stock option awards, commissions, bonuses, retirement benefits,
director or committee fees and fringe benefits paid to Executive or accrued for
Executive’s benefit. Annual Compensation will also include profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive for such year. The cash payment made under
this Section 12(b) shall be made in lieu of any payment also required under
Section 11(f) of this Agreement because of Executive’s termination of
employment, however, Executive’s rights under Section 11(f) are not otherwise
affected by this Section 12. Also, in such event, the Executive shall, for a
thirty-six (36) month period following his termination of employment, receive
the benefits he would have received over such period under any retirement
programs (whether tax-qualified or nonqualified) in which the Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control) and continue to participate in any benefit plans of the Bank
that provide health (including medical and dental), or life insurance, or
similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives of the Bank during such period. In the event that
the Bank is unable to provide such coverage by reason of the Executive no longer
being an employee, the Bank shall provide the Executive with comparable coverage
on an individual policy.

 

7



--------------------------------------------------------------------------------

  c. The provisions of Section 12 and Sections 14 through 26, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or one year following a Change in Control.

13. Indemnification and Liability Insurance. Subject to, and limited by
Section 26 of this Agreement, the Bank shall provide the following:

 

  a. Indemnification. The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Bank or any of its subsidiaries or affiliates (whether or not
he continues to be a director or Executive at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an Executive or director of the Bank or any
of its subsidiaries. Indemnification for expenses will not extend to matters
related to Executive’s termination for Cause. Notwithstanding anything in this
Section 13(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation. The obligations of
this Section 13 will survive the term of this Agreement by a period of six
(6) years.

 

  b. Insurance. During the period for which the Bank must indemnify Executive,
the Bank will provide Executive (and his heirs, executors, and administrators)
with coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Bank
shall reimburse the Executive for all reasonable out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by the
Executive in connection with successful enforcement by the Executive of the
obligations of the Bank to the Executive under this Agreement. Successful
enforcement shall mean the grant of an award of money or the requirement that
the Bank take some action specified by this Agreement: (i) as a result of court
order; or (ii) otherwise by the Bank following an initial failure of the Bank to
pay such money or take such action promptly after written demand therefor from
the Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.

15. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits Executive has the right to receive from the Bank,
would constitute a “parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the payments and benefits
pursuant to Section 12 shall be reduced or revised, in the manner determined by
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits under Section 12 being non-deductible to
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The Bank’s independent public
accountants will determine any reduction in the payments and benefits to be made
pursuant to Section 12; the Bank will pay for the accountant’s opinion. If the
Bank and/or Executive do not agree with the accountant’s opinion, the Bank will
pay to Executive the maximum amount of payments and benefits pursuant to
Section 12, as selected by Executive, that the opinion indicates have a high
probability of not causing any of the payments and benefits to be non-deductible
to the Bank and subject to the imposition of the excise tax imposed under
Section 4999 of the Code. The Bank may also request, and

 

8



--------------------------------------------------------------------------------

Executive has the right to demand that the Bank request, a ruling from the IRS
as to whether the disputed payments and benefits pursuant to Section 12 have
such tax consequences. The Bank will promptly prepare and file the request for a
ruling from the IRS, but in no event will the Bank make this filing later than
thirty (30) days from the date of the accountant’s opinion referred to above.
The request will be subject to Executive’s approval prior to filing; Executive
shall not unreasonably withhold his approval. The Bank and Executive agree to be
bound by any ruling received from the IRS and to make appropriate payments to
each other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which Executive may be entitled upon termination of employment other than
pursuant to Section 12 hereof, or a reduction in the payments and benefits
specified in Section 12, below zero.

16. Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Bank under this Agreement.

17. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

 

  b. Since the Bank is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Bank.

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at their principal business offices and to
Executive at his home address as maintained in the records of the Bank.

20. No Plan Created by this Agreement. Executive and the Bank expressly declare
and agree that this Agreement was negotiated among them and that no provision or
provisions of this Agreement are intended to, or shall be deemed to, create any
plan for purposes of the Employee Retirement Income Security Act of 1974
(“ERISA”) or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that an ERISA plan was created by this Agreement
shall be deemed a material breach of this Agreement by the party making the
assertion.

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

 

9



--------------------------------------------------------------------------------

22. Applicable Law. Except to the extent preempted by federal law, the laws of
the Commonwealth of Massachusetts shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

24. Headings. Headings contained in this Agreement are for convenience of
reference only.

25. Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.

26. Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 26, this Section 26 shall
prevail.

 

  a. The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 11(d)
of this Agreement.

 

  b. If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

 

  c. If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

  d. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.

 

  e. All obligations under this contract shall terminate, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the institution: (i) by the Director of the OTS (or his designee)
at the time the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

10



--------------------------------------------------------------------------------

  f. Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

  g. Notwithstanding anything in this Agreement to the contrary, if the Bank in
good faith determines that amounts that, as of the effective date of the
Executive’s termination of employment are or may become payable to the Executive
upon termination of his employment hereunder are required to be suspended or
delayed for six months in order to satisfy the requirements of Section 409A of
the Code, then the Bank will so advise the Executive, and any such payments
shall be suspended and accrued for six months, whereupon they shall be paid to
the Executive in a lump sum (together with interest thereon at the
then-prevailing prime rate). The Executive agrees that the Bank shall be deemed
to be in breach of this Agreement if it delays making a payment otherwise
payable hereunder by reason of Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on July 19,
2006.

 

ATTEST:     CHICOPEE SAVINGS BANK

/s/ Theresa C. Szlosek

    By:  

/s/ William J. Giokas

Witness       For the Entire Board of Directors WITNESS:     EXECUTIVE

/s/ Theresa C. Szlosek

    By:  

/s/ William J. Wagner

      William J. Wagner

 

11